Citation Nr: 0721497	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to June 
1997, and again from August 2000 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia that, among other things, denied service 
connection for  right knee, right ankle and back 
disabilities.  The veteran perfected a timely appeal of these 
determinations to the Board. 

In September 2006, the veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the local regional office.  At 
the hearing, the record was held open for 60 days in order 
allow the veteran time to submit additional evidence.  No 
additional evidence was submitted.  The Board will therefore 
adjudicate this case based on the evidence currently 
associated with the veteran's claims file. 

The issues of entitlement to service connection for right 
knee and back disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence is against a showing that the veteran 
has a right ankle disability.



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right ankle disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303  
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2002 and March 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claims.  The veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and she was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's right ankle claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned regarding this issue are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, a VA fee basis 
examination, the veteran's testimony before the RO and the 
Board, and statements submitted by the veteran and her 
representative in support of the claims.  In addition, the 
Board also notes that at the hearing before the Board, the 
record was held open for 60 days to allow time for the 
submission of additional relevant evidence.  No additional 
evidence was submitted.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's right ankle claim and that, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for a right ankle 
condition.

In this case, the veteran reports that she twisted her ankle 
in May 1996 when she stepped on a rock.  She indicates that 
she now has difficulty with her right ankle giving out.  She 
states that this occurs as often once ever two to three weeks 
or five to six times per month, and that it is five to ten 
minutes after each incident before she can put weight on the 
ankle again.  

The veteran's service records indicate that she was seen in 
May 1996 for right ankle pain lasting three days.  The 
treatment note indicates that the veteran stepped on a rock 
and twisted her ankle.  She was diagnosed with right ankle 
sprain.  The veteran's records also indicate that she was 
seen in service for right foot pain and diagnosed with 
plantar faciitis in October 2001.  She was given a right 
ankle brace and put on profile.  In January 2001, the service 
medical records indicate that the veteran was seen for 
twisting her left ankle.  No right ankle pain was indicated, 
but the treatment note reflected that the veteran injured her 
right ankle four years prior.  X-rays taken of the veteran's 
ankles in January 2001 were noted to be normal.  And there 
was no indication of a right ankle disability upon the 
veteran's discharge from her second period of active service.  

In order to determine whether the veteran has a right ankle 
disability that is related to her service, the veteran was 
afforded a VA fee basis examination in April 2003.  The 
veterans' medical history and current complaints were noted.  
After examination, the examiner noted that there were 
subjective and objective findings of pain with activity and 
some limitation of motion.  The x-ray of the right ankle, 
however, was normal.  The examiner stated that there was not 
enough evidence to render a diagnosis.  No right ankle 
condition was indicated.  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file indicates that the 
veteran twisted her ankle in May 1996, and while the VA 
examiner indicated findings of pain with activity, the VA 
examiner, who examined the veteran and her records, did not 
find that that the veteran suffers from a current right ankle 
disability.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that pain alone, 
without an identifiable underlying malady, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).    

In so finding, the Board does not question the sincerity of 
the veteran's belief that she has a chronic right ankle 
disability due to an incident in service.  Nor does the Board 
wish to in any way diminish the veteran's honored service.  
The Board, however also  notes that as a lay person, the 
veteran is not competent on her own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   On these facts, 
service connection for a right ankle disability must be 
denied


ORDER

Service connection for a right ankle disability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for right knee and back disabilities must be 
remanded for further action.

Here, the Board notes that the veteran was afforded a VA fee 
basis examination in April 2003.  This examination diagnosed 
the veteran with scoliosis L1, but did not diagnose a right 
knee disability.  The examiner, however, indicated that pain 
and crepitus were present in the veteran's right knee and 
stated that an MRI may be required to rule out meniscal or 
posterior patellar abnormalities.  No opinion was offered 
regarding whether either of these conditions is related to 
the veteran's active duty service.  

Based on the foregoing, the Board concludes that these 
matters should be remanded and that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the April 2003 fee basis 
examination (or a suitable substitute if this examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran has back and right knee 
conditions that are related to or had their onset during 
service or within one year of service.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate this claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In this regard, with respect to the veteran's back condition, 
the Board notes that scoliosis is generally considered a 
developmental disease which is not a disease or injury within 
the meaning of applicable legislation (38 C.F.R. § 3.303(c), 
which excludes congenital defects from consideration for 
service connection: "congenital or developmental defects, . . 
. are not diseases or injuries within the meaning of 
applicable legislation."  Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, a precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that, while a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, the condition could nevertheless be granted 
service connection if manifestations of the disease in 
service constitute aggravation of the condition.  Moreover, 
even though congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law, if superimposed 
injury or disease occurred, the resultant disability might be 
service- connected. Id.

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claims 
that may be identified by the veteran.  This should include 
any medical and treatment records from the Birmingham, VA 
Medical Center dated since May 2005.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate her claims, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated her since service for any back 
and right knee conditions.  This should 
include any medical and treatment records 
from the Birmingham, VA Medical Center 
dated since May 2005.  The veteran should 
also be invited to submit any additional 
evidence in her possession that may be 
relevant to his claim.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2003 VA fee basis examination (or a 
suitable substitute if this examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran has back and right 
knee disabilities that are related to or 
had their onset during service or within 
one year of service.  

An additional examination is required 
only if the examiner determines it to be 
necessary in order to provide the 
requested opinions.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  

If an examination is deemed necessary, 
all indicated tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of all 
manifestations of any back and right knee 
disabilities found to be present, and the 
examiner must specify the diagnoses for 
each separate condition.  

Whether or not an examination is 
conducted, the examiner should 
specifically offer opinions on the 
following:

(a) regarding the veteran's right knee, 
the examiner is asked to specify whether 
or not the veteran suffers from a right 
knee condition.  If so, the examiner is 
asked to specify the diagnosis and offer 
an opinion, based on a review of the 
veteran's claims file, as to whether it 
is at least as likely as not that the 
veteran's right knee condition, if any, 
had its onset in service or within one 
year of service.  

(b) regarding the veteran's back, the 
examiner should obtain a complete history 
of the claimed back disorder, including 
any pre or post-service injuries.  The 
examiner is then requested to address the 
following matters:

		(i) Does the appellant currently 
have a back disorder, and if so please 
specify the diagnosis.
        (ii) If a back disability is 
diagnosed, please state whether it is an 
acquired or congenital condition. 
       (iii) For each congenital condition, 
please state whether it is a disease or 
defect. VA's Office of General Counsel 
has distinguished between hereditary 
diseases and defects, emphasizing that 
the former is capable of improvement or 
deterioration while the latter is static. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).   
A "defect" is defined as an imperfection 
or structural abnormality, while a 
"disease" is any interruption of the 
normal structure or function of any part, 
organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs.  Id.
        (iv) If you find that a congenital 
defect is present, please render a 
medical opinion as to whether the 
evidence shows that there was an injury 
or disease superimposed on the existing 
congenital defect during military service 
that resulted in disability apart from 
the congenital or developmental defect.  
        (v) If you find that a congenital 
disease is present, please render a 
medical opinion as to whether the 
evidence shows it was aggravated 
(worsened) by the veteran's military 
service.  If there was worsening, was 
this due to the natural progress of the 
disease?
        (vi) If you find any acquired 
disorders are currently present (i.e., 
degenerative disc or joint disease, 
etc.), please render a medical opinion as 
to whether it is at least as likely as 
not that any current disorder had its 
onset in service or within one year of 
service, or whether it was caused by any 
incident of the veteran's service.
    	(vii)  Was an acquired back 
disability incurred before service?  If 
so, did this condition increase in 
severity during service?  In answering 
this question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder due 
to service, resulting in the current 
disability.  In addition, if an acquired 
back disability is found to have 
increased in severity during service, was 
such increase due to the natural 
progression of the condition?

	The veteran's claims file should be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
veteran's medical records were reviewed. 
A rationale should be provided for all 
opinions given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, she 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


